Name: Decision No 911/75/ECSC of the Commission of 7 April 1975 on the sale of iron and steel products in the Kingdom of Norway
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  maritime and inland waterway transport;  Europe
 Date Published: 1975-04-09

 Avis juridique important|31975S0911Decision No 911/75/ECSC of the Commission of 7 April 1975 on the sale of iron and steel products in the Kingdom of Norway Official Journal L 088 , 09/04/1975 P. 0007 - 0008 Finnish special edition: Chapter 13 Volume 4 P. 0084 Greek special edition: Chapter 08 Volume 1 P. 0127 Swedish special edition: Chapter 13 Volume 4 P. 0084 Spanish special edition: Chapter 08 Volume 2 P. 0043 Portuguese special edition Chapter 08 Volume 2 P. 0043 DECISION NO 911/75/ECSC OF THE COMMISSION of 7 April 1975 on the sale of iron and steel products in the Kingdom of Norway THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community and in particular Articles 2 to 6, 60, 70 and 95 (1) and (2) thereof; Whereas the Community is bound, together with its Member States, by an Agreement concluded with the Kingdom of Norway from the date on which this Agreement took effect in accordance with the relevant provisions, that is 1 January 1975; Whereas under this Agreement Norway has undertaken to apply to its territory and in its relations with the Community the same price Regulations as are applied within the Community on the basis of Article 60 of the Treaty ; whereas the Community has in turn undertaken to extend the application of the Regulations based on Article 60 to include transactions performed by undertakings from the Community in the Norwegian market; Whereas it has appeared necessary, upon the enlargement of the Community, to supplement the implementing Decisions of Article 60 of the Treaty establishing the European Coal and Steel Community with an obligation on undertakings in the steel industry within the Community requiring them to publish schedules of transport charges for routes involving sea links ; whereas it is necessary to extend this obligation to sales of iron and steel products effected in the territory of the Kingdom of Norway; Whereas such an extension of these Regulations is not provided for in the Treaty ; whereas it nevertheless complies with the provisions of Article 5, which assigns to the Community in particular the task of ensuring the establishment, maintenance and observance of normal competitive conditions ; whereas this extension is also designed to realize the Community's objectives in particular with regard to those of promoting international trade and ensuring that fair limits are observed in export pricing (Article 3 (f)); Whereas this extension accordingly constitutes a case for which the Treaty does not provide within the meaning of Article 95 (1) and (2); Whereas adequate measures must be taken to ensure that these rules are extended ; whereas it is advisable to make provision for the application of sanctions as provided for in Article 64 of the Treaty in the case of infringement; Whereas the extension of these rules shall not have the effect of preventing any amendment to them in accordance with the procedure provided for in the Treaty ; whereas any amendments made to the Regulations passed in pursuance of Article 60 must also be extended to include transactions performed in the Norwegian market: Whereas the Community has the power, as a result of the Agreement referred to above, to suspend application of the extended rules in the event of the safeguard measures provided for in this connection being applied; After consultation with the Consultative Committee and with the unanimous agreement of the Council of Ministers, HAS ADOPTED THIS DECISION: Article 1 The provisions of Article 60 of the Treaty establishing the European Coal and Steel Community, together with those contained in the Decisions made in pursuance of this Article, shall apply to transactions within the territory of the Kingdom of Norway made by undertakings in the iron and steel industry within the meaning of Article 80 of the ECSC Treaty and covering the products listed in Annex I to the Treaty under Nos 4 200 to 4 500 inclusive. Article 2 The provisions of Commission Decision No 73/152/ECSC of 23 May 1973 obliging undertakings in the iron and steel industry to publish schedules of transport charges for routes involving sea links between Community ports shall also apply to sea links between Community ports and Norwegian ports. Article 3 The provisions of Article 64 of the ECSC Treaty shall apply to those undertakings which do not comply with the provisions of Articles 1 and 2 of this Decision. Article 4 In the event of the safeguard clauses contained in the Agreement reached between the Kingdom of Norway and the European Coal and Steel Community being applied, the Commission may suspend the application of this Decision in connection with transactions performed in the territory of the Kingdom of Norway. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 6 This Decision shall binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1975. For the Commission The President FranÃ §ois-Xavier ORTOLI